DETAILED ACTION

ELECTION/RESTRICTIONS
Claims 1 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 19 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 May 2020 is withdrawn.  Claims 18, 19, 21, and 22 are directed to a beverage capsule comprising a lid which is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1-7, 9-16, 18, 19, 21, 22, and 25 are allowed over the prior art.
The closet prior art of record is Andreae et al., WO 2015/177591 in combination with Planchard, FR 2,991,230 which teaches what is described in paragraphs 11-16 of the non-final Office Action filed 23 April 2021.  The closest applied prior art of record does not teach or suggest all the features of the capsule/lid recited in claim 1 including a vegetable parchment support together with the claimed grammage of the claimed non-woven material.  Additionally, there is no teaching or suggestion in the applied prior which would have motivated one of ordinary skill in the art to specifically select the claimed non-woven material grammage.  
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782